Citation Nr: 0123868	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-22 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1989 to July 
1994 with a period of prior active service of 3 years, 11 
months and 8 days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

The veteran seeks an increased rating for the service-
connected residuals of a lumbar spine disability, currently 
evaluated as 10 percent disabling under Diagnostic Code 5292. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) ; 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The provisions of these regulations 
apply to any claim for benefits received by the VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The most recent VA examination was conducted in November 
1998.  The examiner noted ranges of motion for the 
appellant's lumbar spine and noted that the veteran exhibited 
poor effort at range of motion.  It was also indicated that 
the point of onset of pain was impossible to determine in 
that the veteran complained of pain throughout his movement 
as well as being in neutral position.

Since the November 1998 VA examination, a VA magnetic 
resonance imaging scan in April 1999 revealed degenerative 
disc disease involving L5-S1 with mild bulging and a small 
annular tear.  Additional VA outpatient treatment records 
have been received showing that the veteran has sought 
treatment for the service-connected back disability.  A July 
1999 VA outpatient treatment note shows that the veteran 
reported that his back pain had worsened and that he had 
occasional numbness and tingling in his feet.  The assessment 
was low back pain and MRI-degenerative disc disease L5-S1.  

In November 1999, the veteran indicated that his condition 
has worsened and attached evidence regarding sick leave taken 
from his work, which he attributed to his back disability.  
In a June 2000 statement, the appellant wrote that the 
examination of July 1999 was "false" and explained that the 
physician had not examined him.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board is of the opinion that most recent VA examination 
was not adequate for purposes of evaluating the service-
connected low back disability.  The veteran has sought 
additional treatment since that examination and has indicated 
that the condition has worsened.  Additionally, that VA 
examination report does not include the clinical findings 
referable to the extent of any functional loss, as required 
by the Court in DeLuca.  These clinical findings are 
particularly important because the veteran's back disability 
is rated under Diagnostic Code 5292 pertaining to limitation 
of motion of the lumbar spine.  Therefore, the Board is of 
the opinion that another examination is necessary.  The 
appellant is encouraged to fully cooperate with the examiner.  
While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).




Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
in order to contact the appellant and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected lumbar 
spine disability since service, which 
have not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the appellant, that are not 
currently in the claims folder. Once 
obtained, all records must be associated 
with the claims folder.

2.  The appellant should be afforded a VA 
spine examination to evaluate the 
severity of his lumbar spine disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should state 
the claims folder has been reviewed.  All 
indicated tests must be performed, 
including complete range of motion 
testing.  The examiner should set forth a 
complete diagnosis regarding the lumbar 
spine and indicate whether the lumbar 
spine disability is manifested by 
moderate or severe limitation of motion.  
In addition to noting the range of motion 
of the lumbar spine, the examiner should 
indicate whether with regard to the 
lumbar spine, whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups, to the extent feasible or possible.  
The examiner should provide a complete 
rationale for all conclusions reached.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


